Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Heating Tube Device.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the terms "combustive fluid" and "combustible fluid" in claims 1-6 and 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: in paragraph 0019, the term “combustive fluid” is defined as air, while the term “combustible 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "at least partially" in claim 1 is a relative term which renders the claim indefinite.  The term "at least partially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The term "more flexible than the first pipe" in claim 12 is a relative term which renders the claim indefinite.  The term "more flexible than " is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
The term "partially flexible" in claim 13 is a relative term which renders the claim indefinite.  The term "partially flexible" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
The term "at least partially " in claim 16 is a relative term which renders the claim indefinite.  The term "at least partially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claims 2-11 and 14-15 are rejected by virtue of dependency on Claim 1. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claims 1-8, 11, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Collier (US 4705022 A) in view of Unterstenhoefer (US 3401680 A).
Regarding Claim 1, 
Collier does not teach wherein the combustion head and the combustible fluid inlet are separated by a distance of at least 50 cm, and wherein that the combustion head and the combustive fluid inlet are separated by a distance of at least 50 cm.
However, Unterstenhoefer teaches wherein the combustion head (Figure 2, assembly of conical member 15 with plug 17) and the combustible fluid inlet (Figure 1, inlet 25) are separated by a distance of at least 50 cm (Column 5, lines 2-3), and wherein that the combustion head and the combustive fluid inlet (Figure 1, inlet 3) are separated by a distance of at least 50 cm (Column 5, lines 2-3). 
Regarding Claim 2, Unterstenhoefer teaches the heating device wherein the combustion head and the combustible fluid inlet are separated by a distance of at least 2 m (Column 5, lines 2-3). 
Regarding Claim 3, Unterstenhoefer teaches the heating device of claim 1, wherein the combustion head and the combustible fluid inlet are separated by a distance of at least 10 m (Column 5, lines 2-3).
Regarding Claim 4, Unterstenhoefer teaches the heating device of claim 1, wherein the combustion head and the combustive fluid inlet are separated by a distance of at least 2 m (Column 5, lines 2-3).
Regarding Claim 5, Unterstenhoefer teaches the heating device of claim 1, wherein the combustion head and the combustive fluid inlet are separated by a distance of at least 10 m (Column 5, lines 2-3).
Therefore, it would have been obvious to an ordinary person skilled in the art at the time of the invention to modify the elongated gas pipe of Collier to include a minimum heating tube length as taught by Unterstenhoefer to provide a reliable heating tube device under circumstances where long supply pipes are necessary for safe, remote ignition of a pilot flame.
Regarding Claim 6, Collier teaches the heating device, further comprising a casing (Figure 1, 21), wherein the first fluid connection comprises, between the combustive fluid inlet and the first pipe, a 
Regarding Claim 7, Collier teaches the heating device of claim 1, wherein the combustion head (Figure 1, 30) is mechanically coupled to the first part of the heat-emitting tube (Figure 1, 65) by coupling elements (Figure 2, 44) fixed to the combustion head and slidably arranged (Column 4, lines 65-68) along one or more of an inner surface of the second pipe and an inner surface of the heat-emitting tube (Figure 2, mating surfaces of 40 and 61).
Regarding Claim 8, Collier teaches the heating device, wherein the heat-emitting tube comprises a section configured for disassembly (Column 5, lines 14-17).
Regarding Claim 11, Collier teaches the heating device of claim 1, wherein the first pipe is rigid (Column 4, lines 35-36, 40-42, and Column 5, lines 5-7).
Regarding Claim 14, Collier teaches the heating device wherein the heat-emitting tube and the first pipe form part of a same piece (Figure 1, 35 and 36).
Regarding Claim 15, Collier teaches heating equipment comprising the heating device configured for heating at least one of earth for decontamination, a sauna, a furnace, a tunnel furnace, and a chemical bath (Column 2, lines 14-16).
Regarding Claim 16, Collier in view of Unterstenhoefer teaches a heating method, comprising: providing a heating device according to claim 1 (Collier Column 2, lines 19-21); arranging the heating device such that the heat-emitting tube is at least partially in a zone to be heated (Collier Figure 1, 62); connecting fluidically the combustive fluid inlet to a combustive fluid supply (Collier Column 2, lines 34-36) connecting fluidically the combustible fluid inlet to a combustible fluid supply (Collier Column 2, lines .
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Collier in view of Unterstenhoefer and in further view of Wünning et al (US 10161632 B2).
Regarding Claim 9, Collier does not teach a heating device wherein the second pipe is configured to support a temperature of at least 300°C. 
However, Wünning et al teaches the heating device, wherein the second pipe is configured to support a temperature of at least 300°C (Column 4, lines 48-50).
Therefore, it would have been obvious to an ordinary person skilled in the art at the time of the invention to modify the second pipe of Collier to include a configuration meant to support a temperature of at least 300°C in view of the teachings of Wünning et al to ensure functionality is maintained at high temperatures preferred in the radiant pipe. 
Regarding Claim 10, Collier does not teach wherein the second pipe comprises a metal. 
However, Wünning et al teaches wherein the second pipe comprises a metal (Column 3, lines 47-48).
Therefore, it would have been obvious to an ordinary person skilled in the art at the time of the invention to modify the second pipe of Collier to include a metallic composition in view of the teachings of Wünning et al to ensure the pipe is designed for high flue gas temperatures.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Collier in view of Unterstenhoefer and in further view of Yencho (US 20170138150 A1).
Regarding Claim 12, Collier does not teach wherein the second pipe is more flexible than the first pipe. 
However, Yencho teaches wherein the second pipe (Figure 3, 30) is more flexible (Paragraph 0070) than the first pipe (Figure 3, 11).
Therefore, it would have been obvious to an ordinary person skilled in the art at the time of the invention to modify the second pipe of Collier to include increased flexibility in view of the teachings of Yencho to allow for minimal volume change despite large, nonlinear displacement between heating device components, thereby ensuring combustible fluid flow reaches the combustion head at an intended rate.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Collier in view of Unterstenhoefer and in further view of Iyoha et al (US 20150128647 A1).
Regarding Claim 13, Collier does not teach wherein the first pipe has an angle, and wherein the second pipe is at least partially flexible and bent. 
However, Iyoha et al teaches wherein the first pipe (Figure 2, 25) has an angle (paragraph 0007), and wherein the second pipe (Figure 2, 26) is at least partially flexible and bent (paragraph 0007).
Therefore, it would have been obvious to an ordinary person skilled in the art at the time of the invention to modify the first and second pipes of Collier to include the bent piping in view of the teachings of Iyoha so that each conduit can extend into the desired environment in a manner best suited to the given intended use of the heating device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK P YOST whose telephone number is (571)272-7006.  The examiner can normally be reached on Mon-Fri 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK P YOST/Examiner, Art Unit 3762  

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762